DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/039180, filed 06/23/2018, and claims priority benefit of foreign applications CN201710483983.2, filed on June 23, 2017; and 201810575869.7, filed on June 6, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Claims 3, 6, 7, 9, 11 and 14-20 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relief of systemic inflammatory response, metabolic diseases and neurodegenerative diseases, it does not reasonably provide enablement for prophylaxis or cure of any disorder of these diseases or disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This rejection is maintained in modified form in response to the amendments.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The cited claims are drawn to a method of treating systemic inflammatory response, metabolic diseases and neurodegenerative diseases using a compound having the structure of Formula (I) defined in claim 1, where the following definition of treatment is supplied at p. 21 par. 0050:
The terms "treat", "treating," "treatment," and "therapy" as used herein generally refer to therapy, including without limitation, curative therapy, prophylactic therapy, and preventative therapy. Prophylactic treatment generally constitutes either preventing the onset of disorders altogether or delaying the onset of a pre-clinically evident stage of disorders in individuals.

Applicants provide no controlling definition of “therapy”.  As such, the term “therapy” has been construed, for purposes of examination, as conforming to the following definition (New Oxford American Dictionary, Oxford University Press 2010):

    PNG
    media_image1.png
    100
    708
    media_image1.png
    Greyscale

Therefore, claim 13 is very broad, drawn to methods of treatment of systemic inflammatory response, including prophylaxis or cure of any of these disorders, by administration of a compound of the genus of compounds of Formula (I) as recited in claim 1.
 (b)	Nature of the invention - The nature of the invention is general pharmacological treatment of systemic inflammatory response, metabolic diseases and neurodegenerative diseases using compounds of Formula (I) that are disclosed as necroptosis inhibitors, including prophylaxis or cure of any of these disorders
(c,e)	State of the art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
Applicant’s claims comprise methods for the general treatment of systemic inflammatory response, metabolic diseases and neurodegenerative diseases, where treatment also includes curative and preventive embodiments.  The examiner is unaware of any pharmacological treatment that has been demonstrated to prevent or cure conditions comprising the full scope claimed, namely, systemic inflammatory response, metabolic diseases and neurodegenerative diseases.
Accordingly, the ordinary artisan would reject on its face any treatment regimen employing a necroptosis inhibitor generally in prevention or cure of systemic inflammatory response, metabolic diseases and neurodegenerative diseases.
Further regarding prevention of cancer by administration of the claimed compounds, while it is not unusual for toxic side-effects to be observed as a result of pharmacological intervention, as discussed by Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided; cited previously) (p. 39):
lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it


Regarding prevention or cure of systemic inflammatory response, metabolic diseases or neurodegenerative diseases, the examiner is unaware of any evidence in the prior art for preventive or curative treatment of these disorders, nor do Applicants provide such evidence for these embodiments in the present disclosure.
(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)	Amount of direction provided by the inventor and existence of working examples -
Applicants demonstrate successful inhibition of necroptosis in cultured cancer cells by a few of the inventive compounds using a prior art method.  The disclosure does not provide any demonstration of prevention or cure of systemic inflammatory response, metabolic diseases and neurodegenerative diseases, nor do Applicants provide credible evidence for these embodiments in the present disclosure.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Regarding the prevention or cure of systemic inflammatory response, metabolic diseases and neurodegenerative diseases, there is no evidence of record which would enable the skilled artisan to identify the people who have the potential of becoming afflicted with the conditions claimed herein.  That a genus of compounds can be used to treat or prevent or cure all conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided 
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue.  One of skill in the art would need to determine what systemic inflammatory response, metabolic diseases and neurodegenerative diseases would be benefited by inhibition of necroptosis inhibition and would furthermore then have to determine which of the claimed compounds.
Even if a person having ordinary skill in the art would be able to establish what types of systemic inflammatory response, metabolic diseases and neurodegenerative diseases might be amenable to treatment with the instant compounds, a person having ordinary skill in the art would still need to investigate the individual types of systemic inflammatory response, metabolic diseases and neurodegenerative diseases in even more detail to determine if a therapeutic method could be developed. Such an experimental undertaking is well beyond what would be considered routine for a person having ordinary skill in the art.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which tumors or cancers can be treated or prevented, by a compound encompassed in the instant claims, with no assurance of success.
It is suggested to amend the disclosure to exclude curative or prophylactic/preventive embodiments of all the conditions/diseases recited in claim 13, either by amending the claim appropriately or by amending the specification to exclude prophylactic/preventive or curative embodiments in any definition of “treatment”, or to argue persuasively that some or all of these embodiments are enabled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FUJIOKA (US 2011/0172217; effective filing date 05 Sept 2008; cited by Applicants).
Regarding claims 1, 2, 4, 5, 8 and 10, the reference discloses compounds I-316, I-317 and I-81 (p. 117, 117, and 53, respectively - see below), which meet the limitations of the cited claims.  

    PNG
    media_image2.png
    152
    589
    media_image2.png
    Greyscale
.  As to claim 12, the reference teaches pharmaceutical compositions and formulations comprising the inventive compounds ([0067], [0242]-[0245]).  Regarding claim 13, the reference teaches treatment of inflammatory arthritis, inflammatory polyarthropathy, female pelvic inflammation, traumatic inflammation, autoimmune inflammatory bowel diseases (p. 5 col. 2 par. 1) by administration of the inventive compounds or compositions thereof, where at least compound I-316 is found to be an effective inhibitor of PI3Kγ (p. 124 Table 2-2). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625